IN THE SUPREME COURT OF THE STATE OF NEVADA


                            DENNIS VINCENT STANTON,                                        No. 80910
                            Appellant/Cross-Respondent,
                            vs.
                            TWYLA MARIE STANTON,
                                                                                               FILED
                            Respondent/Cross-Appellant.



                                                          ORDER AFFIRMING IN PART AND
                                                              REVERSING IN PART

                                                 This is an appeal and cross-appeal from a district court order
                            setting aside a divorce decree. Fifth Judicial District Court, Nye County;
                            Robert W. Lane, Judge.
                                                 Appellant filed a complaint for divorce in the Eighth Judicial
                            District Court, but dismissed it after respondent was appointed legal
                            counsel when the court concluded she had a diminished capacity. A month
                            later, the parties filed another divorce complaint in the Eighth Judicial
                            District Court, but dismissed the action after their peremptory challenge
                            was denied and the matter remained assigned to the same District Court
                            Judge who had appointed respondent legal counsel in the prior proceedings.
                            Shortly thereafter, the parties filed yet another divorce complaint in the
                            Fifth Judicial District Court. After the divorce decree in that action was
                            entered, respondent relocated to Arkansas where her parents obtained a
                            guardianship over her. Thereafter, the parents moved to set aside the
                            divorce decree. The parties then reconciled and remarried. At the hearing
                            on the motion, appellant's counsel agreed to set aside the divorce decree as
                            a moot issue. The district court granted the motion to set aside the divorce
                            decree and ordered that the joint petition for divorce was dismissed with
    SUPREME COURT
             OF
        NEVADA




„
    04 1947A

         .
                  4/1/Psa

                        .
                                                                                             2 2-06s33
                                 . . . -.   ••    ,   •
                   prejudice. The court further entered an order awarding respondent's
                   temporary guardians attorney fees as sanctions against appellant for
                   committing a fraud upon the court by failing to inform the district court
                   about the Eighth Judicial District Court proceedings. Both parties
                   appealed.
                               Because appellant agreed to set aside the divorce decree at the
                   hearing, he has waived any challenge he may now have to the district
                   court's decision to set it aside. Old Aztec Mine, Inc. v. Brown, 97 Nev, 49,
                   52, 623 P.2d 981, 983 (1981) (A point not urged in the trial court, unless it
                   goes to the jurisdiction of that court, is deemed to have been waived and will
                   not be considered on appeal."). Respondent has also waived any challenge
                   to the district court's order to set aside the divorce decree because her
                   guardians sought it on her behalf and were successful in their motion, see
                   NRAP 3A(a) (explaining that only aggrieved parties may appeal a
                   judgment), and even if she disagreed with her guardians or they lacked
                   standing to file the motion on her behalf, she had notice of the proceedings
                   and even filed her own a ffidavit in the matter but did not seek to intervene
                   or oppose the motion.
                               Regardless of the parties waivers, the district court did not
                   abuse its discretion in granting the motion as the court held a hearing on
                   the motion and the evidence in the record supports a finding of clear and
                   convincing evidence of a fraud upon the court. NRCP 60(d)(3) (permitting
                   a district court to "set aside a judgment for fraud upon the court"); NC-DSH,
                   Inc. v. Garner, 125 Nev. 647, 658, 218 P.3d 853, 861 (2009) (explaining that
                   such motions are "addressed to the sound discretion of the trial coure'). This
                   court notes as well that neither appellant nor respondent sought an
                   evidentiary hearing nor made any request to call witnesses or present

SUPREME COURT
      OF
    NEVADA
                                                         2
(0) 1947A dtigto
                  evidence outside of what was provided to the court in the pleadings.
                  Therefore, we affirm the district court order in this regard.
                               Nevertheless, we conclude the district court abused its
                  discretion in sanctioning appellant. See Watson Rounds v. Eighth Judicial
                  Dist. Court, 131 Nev. 783, 787, 358 P.3d 228, 231 (2015) ("This court reviews
                  sanctions awarding attorney fees for an abuse of discretion."). NRCP
                  11(c)(2) permits a party to seek sanctions against an opposing party for
                  violations of NRCP 11(b), but requires such request to be made in a separate
                  motion and served on the opposing party before being filed with the court,
                  providing the opposing party with 21 days to cure the violation. The request
                  for sanctions against appellant was not made in a separate motion, it was
                  not served on him before it was filed with the district court, and he was not
                  provided with an opportunity to cure the violation. Therefore, because the
                  proper procedure for sanctioning a party was not followed, the district court
                  abused its discretion in sanctioning appellant; and, we reverse this portion
                  of the order. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED IN
                  PART AND REVERSED IN PART.




                                                                      , J.
                                           Cadish


                           A                  J.                                         j.
                  Pickering                                  Herndon



                       'In light of this order, we need not reach the parties additional
                  arguments.
SUPREME COURT
      OF
    NEVADA
                                                        3
i(1> 1947A 4OP.
                    cc:   Hon. Robert W. Lane, District Judge
                          Holley Driggs/Las Vegas
                          Law Office of Christopher P. Burke
                          Nye County Clerk




    SUPREME COURT
            OF
         NEVADA
                                                        4
    «A. 1947A



d